Title: James Madison on authorship of 1795 pamphlet "Political Considerations", 11 December 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        MR. MADISON’S PAMPHLET.
                        In the Register of the 11th ult. page 193, we copied a paragraph from the Boston
                            Patriot, saying, that a pamphlet now existed, stated by Mr. Jefferson to have been written by James Madison (though
                            published anonymously), in which it is mentioned that "the leading object of the federal convention of 1787, for framing a
                            constitution, to have been, toprotectour own industry by commercial regulations, countervailing European regulations"—adding,
                            that Mr. Madison, himself, gave to a gentleman a copy of that pamphlet, as his own production.
                        The gentleman who communicated the fact to the editors of the "Boston Patriot," has been so kind as to inform
                            us, that the pamphlet is entitled "Political Considerations, " &c. and was written in 1795, just after the close
                            of the session of congress in which he offered his famous resolutions,—referred to in the Register of the 20th ult. which we said "covered the whole ground of the American System" as they certainly do.
                        The pamphlet is in Mr. Jefferson’s portion of the congressional library, and, in his own hand writing,
                            designated as the production of Mr. Madison.
                        
                            
                                
                            
                        
                    